Case 4:17-cv-13292-LVP-EAS ECF No. 138-2 filed 05/15/20                   PageID.3658        Page 1 of 1



                             DECLARATION OF DAVID HECKER


  My name is David Hecker. I make this declaration under penalties of perjury.

  1.     I am President of AFT Michigan. In September, 2017, I became aware that AFT MI had been

         infiltrated by a person who was engaged by AFT MI to serve as a Summer Intern.

  2.     The person had identified herself as Marisa Perez and said that she was interested in teaching

         in the public schools and wanted to learn about labor organizations representing teachers.

  3.     However, I learned that Perez was in fact Marissa Jorge, an employee of Defendant

         Project Veritas.

  4.     Immediately after becoming aware of the infiltration, I contacted David Strom, General

         Counsel to the American Federation of Teachers. I have previously sought legal advice from

         Mr. Strom and his staff on other matters.

  5.     I sought legal advice from Mr. Strom and Jessica Rutter, the attorney from his office that he

         assigned to this matter, regarding how to respond to the infiltration.

  6.     I also instructed AFT MI staff to communicate with Ms. Rutter with respect to the Jorge

         infiltration.

  7.     I understood and intended the communications between myself and AFT MI staff and

         Mr. Strom and Ms. Rutter to be confidential and be as part of a professional legal relationship

         between AFT MI and attorneys it consulted.



  Signed under penalty of perjury
  May 15, 2020                                    /s/ David Hecker
                                                DAVID HECKER
